A petition for certification of the judgment in A-000358-18 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted; and it is further
ORDERED that the appellant may electronically serve and file a supplemental brief on or before July 15, 2019, and respondent may electronically serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before, August 29, 2019; and it is further
ORDERED that the stay of the Appellate Division's judgment entered on March 29, 2019, is extended and shall continue pending appeal.